         Case 1:20-cv-01090-VSB Document 20 Filed 04/29/20 Page 1 of 3



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
                                                         :
EMMETT W. CALDWELL, DANIEL RICE,
                                                         :
MICHAEL LEONARD, JAMES BRUNO,
                                                         :
on behalf of themselves and others similarly
                                                         :   Civil Action No.: 1:20-cv-1090-VSB
situated,
                                                         :
                                                         :
                                   Plaintiffs,
                                                         :   STIPULATION AND
                                                         :   [PROPOSED] ORDER
                v.
                                                         :
                                                         :
THE ROMAN CATHOLIC ARCHDIOCESE OF
                                                         :
NEW YORK, and THE ROMAN CATHOLIC
                                                         :
DIOCESE OF BROOKLYN,
                                                         :
                                                         :
                                   Defendants.
                                                         :


       WHEREAS, on January 3, 2020, plaintiffs Emmett W. Caldwell, Daniel Rice, Michael

Leonard, and James Bruno, by and through counsel, commenced this action in the Supreme

Court of the State of New York, County of New York by filing a summons and complaint (the

“Complaint”) bearing Index No. 950003/2020;

       WHEREAS, on February 7, 2020, plaintiffs, by and through counsel, agreed to

discontinue the action without prejudice as to defendant Roman Catholic Diocese of Rockville

Centre, and a stipulation to that effect was filed in the Supreme Court of the State of New York,

County of New York;

       WHEREAS, on February 7, 2020, defendant The Archdiocese of New York, by and

through counsel, removed this action from the Supreme Court of the State of New York, County

of New York to this Court;

       WHEREAS, on March 30, 2020, defendants The Archdiocese of New York and the

Brooklyn Diocese filed a motion to dismiss the Complaint;
            Case 1:20-cv-01090-VSB Document 20 Filed 04/29/20 Page 2 of 3



       WHEREAS, on April 1, 2020, the Court issued an Order directing plaintiffs to file an

amended complaint by April 20, 2020, or, in the absence of such a filing, to respond to

defendants’ motion to dismiss by April 30, 2020, with defendants' reply, if any, served by May

14, 2020;

       WHEREAS, on April 20, 2020, plaintiffs Emmett W. Caldwell, Daniel Rice, Michael

Leonard, and James Bruno filed an amended complaint (the “Amended Complaint”) against The

Archdiocese of New York and the Brooklyn Diocese;

       WHEREAS, May 4, 2020 is the current deadline for defendants The Archdiocese of New

York and the Brooklyn Diocese to answer, move or otherwise respond to the Amended

Complaint;

       WHEREAS, it is defendants’ intention to file a motion to dismiss the Amended

Complaint and, given the current COVID-19 pandemic, the parties have agreed, pending the

Court’s approval, to a briefing schedule for defendants’ motion to dismiss the Amended

Complaint;

       IT IS NOW HEREBY STIPULATED AND AGREED AND ORDERED as follows:

       1.       Defendants The Archdiocese of New York and the Brooklyn Diocese’s motion to

dismiss the Amended Complaint shall be served and filed by May 18, 2020;

       2.       Plaintiffs Emmett W. Caldwell, Daniel Rice, Michael Leonard, and James Bruno

shall serve and file their opposition to defendants’ motion to dismiss by June 15, 2020;

       3.       Defendants shall serve and file their reply in further support of their motion to

dismiss by June 29, 2020.




                                                  2
         Case 1:20-cv-01090-VSB Document 20 Filed 04/29/20 Page 3 of 3



Dated: April 28, 2020

 HERMAN LAW                                     KELLEY DRYE & WARREN LLP

  /s/ Stuart S. Mermelstein                       /s/ John M. Callagy
 Stuart S. Mermelstein                          John M. Callagy
 434 W. 33rd Street, Penthouse                  Michael C. Lynch
 New York, New York 10010                       Randall L. Morrison, Jr.
 Telephone: (212) 390-0100                      101 Park Avenue
 Facsimile: (305) 931-0877                      New York, New York 10178
 smermelstein@hermanlaw.com                     Telephone: (212) 808-7800
                                                Facsimile: (212) 808-7897
 Attorneys for Plaintiffs                       jcallagy@kelleydrye.com
 Emmett W. Caldwell, Daniel Rice, Michael       mlynch@kelleydrye.com
 Leonard, and James Bruno                       rmorrison@kelleydrye.com

                                                Attorneys for Defendant
                                                the Brooklyn Diocese


                                                PROSKAUER ROSE LLP

                                                 /s/ Bettina B. Plevan
                                                Bettina B. Plevan
                                                Margaret A. Dale
                                                Edna D. Guerrasio
                                                Eleven Times Square
                                                New York, New York 10036
                                                Telephone: (212) 969-3000
                                                Facsimile: (212) 969-2900
                                                bplevan@proskauer.com
                                                mdale@proskauer.com
                                                eguerrasio@proskauer.com

                                                Attorneys for Defendant
                                                the Archdiocese of New York



Dated: April   , 2020


______________________________
 Hon. Vernon S. Broderick, U.S.D.J.



                                            3
